WALLER, Circuit Judge
(dissenting).
I am of the opinion that the appellant made out a prima facie case of total and permanent disability, and in the absence of any evidence in controversion the Board should have found for appellant.
I am influenced by the following features of the case. Appellant was sixty-two years of age, weighed at one time 376 pounds, and at the time of the application weighed 357 pounds. He had arthritis, particularly of the knee. If he stood for as much as ten minutes his ankle would swell and he would have to unlace his shoe. He drank four to five gallons of water a day. He required a chauffeur to drive his car. When he went on a diet to reduce, he gained 136 pounds. One of his knees locked and had a burning in it. He was no longer permitted by the railroad to work for it because of his incapacity. For forty years he had been hopping trains as a flagman or brakeman, and that was the only line of work he knew. The law does not hold that if he could sell pencils or make baskets he would then not be able to come within the category of the totally and permanently disabled.